DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 04/23/2020.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Lack of Unity - Two Groups of Claims
Group I, claim(s) 1-5, 7, 17-21, 23 and 25, drawn to a body worn device, comprising: a chassis; and a functional suite supported by the chassis, wherein the device is configured to be worn on a recipient of a prosthesis, and the device is configured such that the functional suite automatically provides second functionality when the chassis is removed from the body of the recipient, the second functionality being related to the prosthesis. 
Group II, claim(s) 8-12, 14 and 16, drawn to a multiuse device, comprising: a housing; and an operating system supported by the housing, wherein the multiuse device is configured to enable the housing to be supported by a human body at two different types of body parts, and the multiuse device is configured to interact with a medical device supported by the human body.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where the claims of Group I are directed to a body worn device, comprising: a chassis; and a functional suite supported by the chassis, wherein the device is configured to be worn on a recipient of a prosthesis, and the device is configured such that the functional suite automatically provides second functionality when the chassis is removed from the body of the recipient, the second functionality being related to the prosthesis, whereas the claims of Group II are directed to a multiuse device, comprising: a housing; and an operating system supported by the housing, wherein the multiuse device is configured to enable the housing to be supported by a human body at two different types of body parts, and the multiuse device is configured to interact with a medical device supported by the human body and thus the groups do not share a technical feature. Therefore, it’s lack unity of invention because the groups do not share the same or corresponding technical feature as highlighted in boldface.



/SUHAN NI/Primary Examiner, Art Unit 2651